Order entered September 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01166-CV

                         IN RE AMY DUPRE CASANOVA, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-13293-Z

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses, if any, on or before September 23, 2014.


                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE